PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/586,652
Filing Date: 4 May 2017
Appellant(s): Shah et al.



__________________
Christopher M. Ramsey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, 11-13, 15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHAH et al (US 2002/0315326; see IDS filed on 12/14/2017) in view of KOZHOKA et al (RU2008134143; see IDS filed on 12/14/2017) and TABUTEAU (US 9,238,032)
Applicant’s claims are directed to a composition comprising of particulates containing: a core containing L-carnitine; and a nootropic substance is within a coating over the core; and a release controlling polymer over the core.

SHAH does not teach using nootropic substances, such as citicoline, wherein the citicoline is in the coating over the interior solid portion.
KOZHOKA teaches the prior art had known of using a nootropic substance, such as 200mg of citicoline with 500mg of L-carnitine (see title and abstract) to treat central nervous system diseases (see title), such as Alzheimer’s disease and memory loss (see abstract), wherein the active agents can be in the form of modified release tablets (see claim 13). Thus, when SHAH’s carnitine is about 30-90% as taught by SHAH, then the citicoline percentage range would be about 200/500 or 2/5th, which is 12-36% of citicoline. SHAH in view of KOZHOKA appears to teach overlapping ranges with Applicant’s ranges.
TABUTEAU teaches composition with multiple drugs, wherein one drug may be in a coating and another drug maybe in a core within the coating (see col. 17, line 57-60).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a nootropic substance, such as citicoline, into the core and/or the coating covering the core of SHAH's composition. The person of ordinary skill in the art would have been motivated to make those modifications, because this would allow additive/synergistic affects, and reasonably would have expected success because SHAH teaches active agents can be in the core or in a coating covering the core.
.

(2) Response to Argument
	Appellant argues that an important aspect of these claims relative to the cited references is that the claims specifically place the L-carnitine and the nootropic substance in different parts of the core. The L-carnitine is within a solid portion of the core and the nootropic substance is in a coating over the core. The cited references cannot be combined to teach the recited location of the nootropic substance in the particulates. Clearly in claims 1 and 13, the L-carnitine and nootropic substance are within two different discrete parts of the core of the individual particulates. Another important aspect of claims 1 and 13 is that they also place the nootropic substance in a coating that is between two 
	The Examiner finds this argument unpersuasive, because in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, SHAH teaches a composition comprising of: particulates (see abstract) containing: a core containing 30-90% (see [0007]) of L-carnitine (see abstract); or using a coating with L-carnitine over the core (see [0015]); a 2-4 % of sub-coating layer (see [0030]; and abstract); and an enteric release controlling polymer over the sub-coated core (see abstract). Additional disclosures include: diameter of about 0.1-3mm (see abstract); treating Alzheimer’s disease (see [0004]). SHAH does not teach using 
	Appellant argues that with respect to claim 13 in particular, there is no indication in the cited references that modifying Shah by placing a nootropic substance in Shah's


	 



Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.